MEMORANDUM **
Armando Baltazar-Garcia appeals from the district court’s order, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Baltazar-Garcia contends that his sentence is unreasonable because the district court failed to consider the factors contained in 18 U.S.C. § 3553(a). However, the district court considered the sentence upon limited remand and determined that it would not have imposed a materially different sentence under an advisory Guidelines system. We conclude that under any standard of review this sentence is reasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.